Not valid unless countersigned by transfer agent Incorporated under the laws of the state of Nevada CUSIP NO. 206 Number Shares CONCRETE CASTING INCORPORATED AUTHORIZED COMMON STOCK:500,000,000 SHARES PAR VALUE:$0.001 THIS CERTIFIES THAT IS THE HOLDER OF Shares of Concrete Casting Incorporated Common Stock Transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this Certificate properly endorsed.This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: Secretary President CONCRETE CASTING INCORPORATED CORPORATE SEAL NEVADA Countersigned: Standard Registrar & Transfer Company, Inc.By: 12528 South 1840 EastAuthorized Signature Draper, Utah84020
